UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted August 18, 2005
                               Decided July 24, 2006

                                         Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge


No. 03-1516

UNITED STATES OF AMERICA,                         Appeal from the United States
              Plaintiff-Appellee,                 District Court for the Central
                                                  District of Illinois.
      v.
                                                  No. 02 CR 30004
BETTE J. PREE, also known as
BETTS PREE,                                       Jeanne E. Scott,
             Defendant-Appellant.                 Judge.



                                      O R D E R

       Bette J. Pree was indicted on one count of failing to file a tax return for the
tax year 1994, in violation of 26 U.S.C. § 7203, and on two counts of filing false tax
returns for the tax years 1995 and 1996, in violation of 26 U.S.C. § 7206(1). A jury
acquitted her of the failure-to-file charge but found her guilty on both counts of
falsifying her two subsequent tax returns. The district court sentenced her to 18
months’ imprisonment, the low end of the range as recommended by the
then-mandatory United States Sentencing Guidelines, to be followed by one year of
supervised release. Relying on Guidelines § 5E1.1, the court also ordered, as a
condition of her supervised release, that Ms. Pree pay taxes owed to the IRS in the
amount of $38,852. See U.S.S.G. § 5E1.1.
No. 03-1516                                                                   Page 2


       While Ms. Pree’s first appeal to this court remained pending, the Supreme
Court issued its decision in United States v. Booker, 543 U.S. 220 (2005), rendering
the Sentencing Guidelines advisory. Retaining jurisdiction, we remanded Ms.
Pree’s case to ask whether the district court would have imposed the same condition
of tax repayment upon Ms. Pree’s supervised release had it understood the
Guidelines to be advisory rather than mandatory. See United States v. Paladino,
401 F.3d 471, 483-84 (7th Cir. 2005). In an order entered July 28, 2005, the district
court replied that, were it required to resentence Ms. Pree, it would not have
imposed the same condition of supervised release. Accordingly, pursuant to
Paladino, we vacate Ms. Pree’s sentence and remand to the district court for
resentencing.